Citation Nr: 0104981	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to an increased evaluation for lateral recess 
stenosis of the lumbosacral spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for sinusitis with 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease and degenerative disc disease of the cervical 
spine, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

5.  Entitlement to an increased (compensable) evaluation for 
nasal fracture, status post-septoplasty.

6.  Entitlement to an increased (compensable) evaluation for 
reflux esophagitis, status post repair of hiatal hernia.

7.  Entitlement to an increased (compensable) evaluation for 
status post ventral hernia repair.

8.  Entitlement to an increased (compensable) evaluation for 
status post right inguinal hernia repair.

9.  Entitlement to an increased (compensable) evaluation for 
basil cell carcinoma status post excision.

10.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on verified active duty from September 
1961 to July 1963 and from January 1975 to September 1989.  
Any other claimed active service by the veteran as well as 
prisoner of war (POW) status while serving in Vietnam is not 
certified by the service department.





The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from May 1990.

After adjudicating other issues then pending on appeal, the 
Board remanded the case to the RO in February 1998 for 
additional development further adjudicative actions.  

While the case was in remand status, the RO in January 1999 
granted service connection for bilateral pes planus and 
impotency, previously certified for appeal.  Since the grant 
of service-connection represents a full grant of benefits 
sought on appeal, they are no longer in appellate status.

Also, the RO granted an increased (compensable) evaluation of 
20 percent for degenerative joint disease and degenerative 
disc disease of the cervical spine.  As the increased rating 
does not represent the maximum benefit under the rating 
schedule, such issue remains on appeal.  

In January 1999 the RO denied entitlement to the separately 
raised issue of entitlement to special monthly compensation 
based on the loss of use of a creative organ.  The veteran 
filed a timely notice of disagreement with respect to the 
denial of his claim.  Following issuance of a statement of 
the case, he filed a timely substantive appeal.  Therefore 
such claim is construed as part of the current appellate 
review. 

Importantly, the Board notes that in September 2000 the 
veteran was also furnished a separate statement of the case 
addressing the issues of entitlement to service connection 
for periodontitis with loss of teeth numbers 3, 4, 6, 7, 8, 
9, 10, 11, 13, 14, 15, 20, 23-26, 29 and 30, and an increased 
evaluation for post-traumatic stress disorder (PTSD) with 
dissociative disorder and somatoform pain disorder dysthymic 
disorder, evaluated as 70 percent disabling.  Since the 
veteran did not file a substantive appeal with respect to 
such claims, they are not considered part of the current 
appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in recent correspondence received at the 
Board in March 1999, the veteran requested a hearing before a 
travel Member of the Board at the RO.  Since the record is 
absent any clear indication that the veteran is limiting the 
hearing to any particular issue on appeal, the Board assumes 
that it is his desire to give testimony on the issues as 
noted on the title page without restriction.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.7000 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing at the RO before a Member of the 
Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


